Case 18-23407        Doc 36     Filed 03/25/19     Entered 03/25/19 16:44:28          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 23407
         Mounal Ahmad

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 02/12/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-23407             Doc 36        Filed 03/25/19    Entered 03/25/19 16:44:28              Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $2,720.00
           Less amount refunded to debtor                             $2,579.24

 NET RECEIPTS:                                                                                            $140.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $140.76
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $140.76

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim          Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted       Allowed        Paid         Paid
 Amex                                   Unsecured      5,499.00            NA            NA            0.00       0.00
 Bank Of America                        Unsecured     10,726.00            NA            NA            0.00       0.00
 Cap1/bstby                             Unsecured      3,177.00            NA            NA            0.00       0.00
 Capital One                            Unsecured      1,206.00            NA            NA            0.00       0.00
 Cavalry Portfolio Services LLC         Unsecured     14,118.00            NA            NA            0.00       0.00
 Cavalry Portfolio Services LLC         Unsecured      3,713.00            NA            NA            0.00       0.00
 Chase Card Services                    Unsecured     12,166.00            NA            NA            0.00       0.00
 Chase Card Services                    Unsecured     10,249.00            NA            NA            0.00       0.00
 Chicago New York Corp                  Secured      200,000.00    218,030.50     218,030.50           0.00       0.00
 Discover Financial Services            Unsecured      3,362.00            NA            NA            0.00       0.00
 Jefferson Capital Systems, LLC         Unsecured         879.00           NA            NA            0.00       0.00
 JH Portfolio Debt Equities LLC         Unsecured         714.00           NA            NA            0.00       0.00
 Kohls/Capital One                      Unsecured      1,469.00            NA            NA            0.00       0.00
 Midland Funding                        Unsecured     11,045.00            NA            NA            0.00       0.00
 Midland Funding                        Unsecured      2,720.00            NA            NA            0.00       0.00
 Midland Funding                        Unsecured      1,926.00            NA            NA            0.00       0.00
 Receivables Performance Mgmt           Unsecured      1,132.00            NA            NA            0.00       0.00
 Synchrony Bank/ JC Penneys             Unsecured      1,187.00            NA            NA            0.00       0.00
 Visa Dept Store National Bank/Macy's   Unsecured      1,449.00            NA            NA            0.00       0.00
 Wells Fargo Bank                       Secured        4,993.98       7,862.16      7,862.16           0.00       0.00
 Wells Fargo Bank                       Secured      187,686.00    188,205.74     188,205.74           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-23407        Doc 36      Filed 03/25/19     Entered 03/25/19 16:44:28             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $188,205.74               $0.00             $0.00
       Mortgage Arrearage                                 $7,862.16               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                $218,030.50               $0.00             $0.00
 TOTAL SECURED:                                         $414,098.40               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $140.76
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $140.76


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
